DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 06/29/2021 have been entered. Claims 1-6 and 10-11 remain pending in the application. The amendments overcome each and every rejection under 35 USC 112(b) set forth in the previous office action mailed on 05/18/2021. The amendments further overcome the prior art rejection of claim 1 in view of Doyle (US 2009/0320637) and therefore overcome the rejection of claims 2-6 and 10-11 depending therefrom.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Warren on 07/27/2021 and on 07/28/2021.
The application has been amended as follows: 
Amend claim 1:
A medical instrument with a hollow shaft, at the proximal end of which a handle is arranged, and at the distal end of which a tool with two jaw parts is arranged, of which at least one jaw part is pivotable relative to the other jaw part, wherein a distal end region of the shaft that carries the tool is configured as a tool tip that can be deflected with respect to the longitudinal axis of the shaft respectively with respect to a remaining rigid region of the shaft, and the tool tip is rotatable about the longitudinal axis of the shaft respectively about the longitudinal axis of the tool tip, and wherein the at actuation of the jaw parts between the closed position and the open position takes place via two actuation elements which are mounted in the shaft and which are coupled at their proximal ends to the handle, characterized in that, in order to configure a joint for the deflection of the tool tip, the distal end of the rigid region of the shaft and the proximal end of the tool tip are configured arc-shaped in opposite directions, and the two arcs roll on each other in direct contact for the deflection of the tool tip, and in that the movements of the actuation elements, for rotating the tool tip and for actuating the jaw parts, are conveyed from the shaft into the deflectable tool tip via at least two identical joints, which are connected in series one behind the other and which can transmit rotation movements and also translatory movements, wherein the at least two joints connected in series one behind the other are configured as homokinetic joints and wherein in order to transmit axial forces, a ball head and a ball socket of each homokinetic joint are connected to each other via a wire which is arranged in the interior of each homokinetic joint and is mounted in cardan shafts.  
Amend claim 2: In line 1, “Medical instrument” is changed to “The medical instrument”.
Amend claim 3: In line 1, “Medical instrument” is changed to “The medical instrument”. In lines 1-2, “the distal end of the shaft” is changed to “the distal end of the rigid region of the shaft”. In line 4, “at the free ends” is changed to “at free ends”.
Amend claim 4: In line 1, “Medical instrument” is changed to “The medical instrument”. In lines 1-2, “the distal end of the shaft” is changed to “the distal end of the rigid region of the shaft”.
Amend claim 5: In line 1, “Medical instrument” is changed to “The medical instrument”.
Amend claim 6: In line 1, “Medical instrument” is changed to “The medical instrument”.
Amend claim 10: The medical instrument according to claim 1, characterized in that each homokinetic joint comprises an axial bore in the ball socket and in the ball head that guides the wire.
Amend claim 11: The medical instrument according to claim 1, characterized in that the wire of each homokinetic joint is configured as a nitinol wire.
REASONS FOR ALLOWANCE
Claims 1-6 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a medical instrument having at least two joints connected in series one behind the other configured as homokinetic joints and wherein in order to transmit axial forces, a ball head and a ball socket of each homokinetic joint are connected to each other via a wire which is arranged in the interior of each homokinetic joint and is mounted in cardan shafts, in combination with the remaining limitations of the claim.  The closest prior art is Doyle (US 2009/0320637) in view of Viola (US 2010/0320252) which teach the medical instrument of claim 1 and the use of homokinetic joints, but is silent regarding a ball head and a ball socket of each homokinetic joint being connected to each other via a wire which is arranged in the interior of each homokinetic joint and being mounted in cardan shafts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771